DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objection/s to the Specification
The title of the invention, “PROJECTION OPTICAL APPARATUS AND PROJECTOR,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nishima (US 20130010268 A1)
Regarding claim 1, Nishima teaches a projection optical apparatus (Fig. 5A-8) comprising: a first housing (154); a second housing (30 and 162) accommodated in the first housing (154); and a projection system accommodated in the second housing (30 and 162), wherein the projection system includes a first reflector (176) defecting an optical path of the projection system, the first housing (154) has a plurality of first openings (154a; Fig. 5A-8; [0084]) that cause an interior of the first housing (154) to communicate with an exterior of the first housing (154), and the second housing (30 and 162) has a plurality of second openings (162a) that cause an interior of the second housing (30 and 162) to communicate with an exterior of the second housing (30 and 162).
Regarding claim 2, Nishima further teaches at least one of the plurality of second openings (162a) faces at least one of the plurality of first openings (154a).
Regarding claim 3, Nishima further teaches the second housing (30 and 162) causes heat of the projection system to be dissipated via one second opening of the plurality of second openings (162a), the one second opening being disposed at an opposite direction to a gravity direction, and further causes air outside the second housing (30 and 162) to be sucked via another second opening of the plurality of second openings (162a).


Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishima in view of Sawai (US 20070201235 A1).
Regarding claim 4, Nishima does not explicitly teach a heat dissipater (64) provided at the first reflector (176) and exposed to a region outside the second housing (30 and 162).
Sawai teaches a heat dissipater (FN) provided at the first reflector (RT).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishima with Sawai; because it provides a light source having multiple emitters with defined beam profile to reduce stray light.
Regarding claim 5, Nishima further teaches a projection optical apparatus (Fig. 5A-8) comprising: a first housing (154); a second housing (30 and 162) accommodated in the first housing (154); a projection system accommodated in the second housing (30 and 162); and a heat dissipater (64) exposed to a region outside the second housing (30 and 162), wherein the projection system includes a first reflector (176) deflecting an optical path of the projection 
Nishima does not teach the heat dissipater provided at the first reflector.
Sawai teaches a heat dissipater (FN) provided at the first reflector (RT).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishima with Sawai; because it provides a light source having multiple emitters with defined beam profile to reduce stray light.
Regarding claim 7, Nishima further teaches two of the plurality of first openings (154a) face each other in a first direction.  Nishima in the embodiment shown in Fig. 5A-8 does not show another two of the plurality of first openings face each other in a second direction intersecting the first direction.
Nishima in the embodiment shown in Fig. 18-20 teaches two of the plurality of first openings (564b/c) face each other in a first direction and another two of the plurality of first openings (other 564b/c) face each other in a second direction intersecting the first direction.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nishima’s embodiment shown in Fig. 5A-8 with embodiment shown in Fig. 18-20; because it allows greater flower control. 
Regarding claim 8, Nishima, as modified by Sawai, further teaches a plurality of dustproof members (204) provided in the plurality of respective first openings (154a), and air inside and outside the first housing (154) flows through via the plurality of dustproof members (204; [0090]).
Regarding claim 9, neither Nishima nor Sawai explicitly teaches the second housing (30 and 162) is made of resin.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to having the first and/or second housing made of resin; because resin housing is cheap, durable and easy to manufacture.
Regarding claim 10, Nishima, as modified by Sawai, further teaches a light source apparatus (54); a light modulator modulating (spatial modulation element; [0083]) light emitted from the light source apparatus; and the projection optical apparatus according to claim 1 projecting the light modulated by the light modulator ([0083]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the closest prior art references Nishima, Sawai and Kamigaki (US 20210247684 A1) do not teach, by themselves or in combination with one another, “the projection system includes a first lens group disposed at an enlargement side of the first reflector (176), a second reflector disposed at a reduction side of the first reflector (176), and a second lens group disposed at the reduction side of the second reflector, and the first reflector (176) and the second reflector deflect the optical path of the projection system in such a way that a first optical axis of the first lens group is substantially parallel to a second optical axis of the second lens group.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; 

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 20220091491 A1, US 20220050368 A1, US 20210389649 A1, US 20210373299 A1, US 20210247684 A1, US 20210250559 A1, US 20210247682 A1, US 20210247674 A1, US 20210250558 A1, US 20210250557 A1, US 20210247673 A1, US 20210255528 A1, US 20210247683 A1, US 20210255529 A1, US 20210247672 A1, US 20210247587 A1, US 20200404231 A1, US 20080284986 A1, and US 20080186606 A1, disclose a projection system having three lens groups separated by two reflectors but do not teach the outmost housing having air vents with filters.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882